Citation Nr: 1745386	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  05-27 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asthma.  


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel












INTRODUCTION

The Veteran served on active duty from January 1974 to January 1976, and then served in the National Guard through 2004, with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded this claim in March 2008 and October 2010.  The Board denied the claim in a July 2012 decision.  The Veteran subsequently appealed the July 2012 Board decision to the United States Court of Veterans Claims (Court).  In an April 2013 Joint Motion for Remand (Joint Motion), the Court vacated the Board's July 2012 decision.  In January 2014, the Board remanded the claim for compliance with the Court's Joint Motion.  

The Board remanded this claim in June 2015 and March 2016.  The claim has since returned for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's asthma preexisted service.  

2.  The Veteran experienced an asthma attack during a period of ACDUTRA in June 1978.

3.  The Veteran's asthma is not related to service.  





CONCLUSION OF LAW

The criteria for service connection for asthma are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Direct Service Connection 

The Veteran is seeking service connection for asthma.  He contends that his asthma was permanently worsened during annual training in June 1978, during which he experienced an asthmatic attack and was issued a physical profile.  The Veteran reported that colds, exercise, and dust triggered his asthma.  He also contended that after his asthma attack that he experienced or believed he had a new kind of asthma.

Although he can satisfy the first element - a current disability, and the second element - in-service incurrence, he cannot satisfy the nexus between his in-service incurrence and current disability.  The Board finds service connection is not warranted because there is no nexus to service.  

The Veteran was diagnosed with asthma in 1955, prior to service.  

In June 1978, the Veteran experienced an asthma attack during a period of ACDUTRA.  He had shortness of breath and could not breathe.  He was put on light duty.

In January 1991, private records noted that the Veteran experienced wheezing while in the National Guard.  The Veteran reported that the wheezing was worse in Europe.  During the pulmonary consultation, Dr. C.D. found exercise was the major trigger for his asthma.  

Following a February 1992 evaluation, Dr. R.S. explained that a spirometry showed evidence of airway obstruction consistent with asthma that was aggravated by any exertion.  He opined that the Veteran was in good physical condition except for his exercise induced asthma, which could be controlled by medication.  

In an April 1992 service treatment record, the Veteran's asthma was well controlled by medication.  However, it was noted that he could be considered for discharge, if his asthma became of sufficient severity that it interfered with the satisfactory performance of duty or he had frequent attacks that were not controlled by medication.  

A November 2002 physical profile showed the Veteran was temporarily prohibited from training for 12 hours following the June 1978 asthma attack.  

In March 2003, the Veteran had not taken or passed physical fitness testing for 4 years due to continuous medical complaints.

In February 2011, a VA examiner determined his asthma was less likely than not permanently aggravated by his military service.  The Veteran reported that he had childhood asthma that worsened with hauling hay and picking cotton.  The examiner concluded that his childhood asthma and the exercise induced asthma as an adult were the same disease.  Further, he found the Veteran's asthma worsened over time due to the natural progression of the disease, and that it was less likely than not worsened due to his service.  However, the examiner did not have the opportunity to review the claims file.

In February 2014, a VA examiner found the Veteran's asthma was less likely than not permanently aggravated by his service.  The examiner determined that the Veteran's current asthma was a natural progression.  Further, she concluded it would be highly unlikely that the asthma was aggravated or caused during ACDUTRA while serving in the National Guard.  However, the examiner did not provide a rationale for these statements.  

In September 2015, the February 2014 examiner provided an addendum with the same opinion and no further rationale.  

In May 2016, a VA examiner determined that the Veteran's asthma worsened over time due to a natural progression of the disease and it was less likely that the worsening was related to service.  The examiner found that the Veteran's asthma was not aggravated beyond its natural progression by or during active military service or ACDUTRA service, but rather aggravated beyond its natural progression by pulmonary emphysema as a result of tobacco abuse.  In rendering this opinion, the examiner noted the Veteran's conflicting history of smoking, but determined smoking was by far the greatest risk factor for pulmonary emphysema.  However, the examiner only reviewed the Veteran's VA records, and not his private records.  In addition, the examiner did not provide rationale for his opinion that the Veteran's asthma was not permanently aggravated while performing exercises during the ACDUTRA period in question.  Moreover, the 2016 examiner acknowledged the conflicting history of tobacco use, but ultimately determined that the Veteran's smoking was the greatest risk factor for his emphysema, which he determined permanently aggravated his asthma.  However, the Board notes the January 1991 pulmonary consultation report that indicated the Veteran was not a smoker.

In May 2017, a VA pulmonologist reviewed the Veteran's record.  The reviewer found it was less likely than not that the Veteran's current asthma was aggravated by service.  First, the exacerbation in 1978 was relatively mild since the Veteran only required outpatient treatment and did not require admission to an infirmary, hospital, or referral to another facility for more advanced care.  Second, the Veteran appeared to have responded well to treatment since he did not seek medical attention for worsening or recurrent symptoms during the remainder of his two week tour.  Third, the long latency period between the event in 1978 and subsequent recurrence of dyspnea (the Veteran responded that he only developed exertional dyspnea in the 1-2 years prior to his evaluation by Dr. C.D. in 1991) was inconsistent with this event as the primary cause of recurrent or progressive asthma later in his life.  Lastly, there is no supporting scientific data or rationale to assume that any single exacerbation is more consequential than another with respect to asthma progression.  For these multiple reasons, it is thus more likely than not that the asthma symptoms experienced by the Veteran after the exacerbation in 1978 are due to the natural progression of pre-existing disease that began in childhood rather than a separate disease process that was caused by the exposure/exacerbation itself.

In regards to smoking, the reviewer explained there is evidence that smoking may accelerate or worsen airway remodeling and chronic obstruction in asthmatics, but these changes are well-described in non-smokers as well.  Although a 'chronic' obstructive defect is a defining feature of patients with COPD (a disease which is commonly associated with smoking), chronic airway obstruction may develop in asthmatics due to pathologic remodeling of the airway wall. The reviewer noted that Dr. R. S. explained in an undated 1992 letter that the pulmonary function tests 'revealed evidence for airway obstruction consistent with asthma.'  However, the presence of chronic obstruction remained compatible with the natural history of asthma, the chronic obstructive defect in this Veteran is more likely than not (i.e., greater than 50% chance) due to pre-existing disease that first began in his childhood.

The reviewer also stated:

Exercise is one of many stimuli that may provoke an exacerbation of asthma, and many asthmatics will show evidence of exercise-induced bronchoconstriction (previously referred to as exercise-induced asthma) when tested for it.  Since exercise-induced bronchoconstriction is a well-documented and common clinical feature of asthma, the diagnosis of exercise-induced asthma in 1991-1992 is fully consistent with the relapse of pre-existing childhood asthma, even with later onset in the Veteran's life.  Moreover, there are no compelling data or scientific rationale to link the occurrence of a single mild irritant-induced exacerbation such as the Veteran experienced in 1978 to delayed onset of exercise-induced bronchoconstriction, especially in a patient with a pre-existing diagnosis of asthma.  Thus, the occurrence of exercise-induced bronchoconstriction in this Veteran more likely than not (i.e., greater than 50% chance) represents the natural progression of pre-existing asthma that began in childhood rather than a 'new' or different 'type of asthma' that occurred as a consequence of any exposure(s) during his tour in 1978.  In addition, although exercise and physical activity may occasionally precipitate bronchoconstriction, exercise has not been demonstrated to cause or contribute to disease progression, and its benefits in asthma are believed to far outweigh the risks.  It is thus less likely than as likely (i.e., less than a 50% chance) that any physical activities performed as part of the Veteran's military service duties caused or hastened the progression of his underlying asthma.  

Accordingly, the Board concludes that the evidence weighs against the existence of a nexus between the Veteran's current asthma and his in-service incurrence.  

The Veteran, as a lay person, is competent to report observable symptoms of his asthma.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, as a layperson, the Veteran is not competent to comment on its etiology because that is a complex medical question.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In January 2016, the Veteran submitted information on asthma and exposure to fumes and pollutants.  One article suggested prolonged exposure to exhaust fumes may cause respiratory symptoms, such as coughing, chest tightness, breathlessness, and decrease in exercise tolerance, particularly in persons who have a history of asthma.  Although exposure may aggravate respiratory symptoms, the article did not provide details about this aggravation.  The second article reported that diesel fumes were more damaging to health than petrol engines.  However, the article only stated that research showed that air pollution contributed to lung disease, heart attacks, asthma, and other respiratory problems.  There were no citations to the research or explanation for the statements.  Finally, a third article reported that pollutants in exhaust fumes cause respiratory problems like asthma.  Further, some toxins produce damage on a cellular level which can lead to a number of cancers.  The Veteran does not have a diagnosis for a cancer.  The Board has allocated less weight to these articles because they contained limited, if any research, to support their assertions.

In July 2017, the Veteran submitted additional contentions.  First, he believed the cold adversely affected his asthma.  The May 2017 reviewer explained that asthma attacks may be provoked by a wide variety of stimuli including: allergens, viral and other infectious organisms, inhaled irritants (such as smoke, dust or fumes), strong odors, exercise, cold air, or strong emotions (anxiety, etc.).  The Board has allocated less weight to this contention and supporting article because National Guard records show the Veteran had periods of active duty during the winter without incident.  In addition, the Veteran's June 1978 asthma attack occurred during the summer.  

Second, he asserted that a continuity of symptomatology established nexus and that there was no latency between 1978 and 1991 because he was on continuous medication and continued to seek treatment.  The Board has allocated less weight to this contention because there is limited evidence to support the Veteran's position.  

Third, the Veteran contended that his June 1978 asthma attack was due to diesel exposure.  He stated that he worked around exhaust fumes while in the National Guard.  The Veteran also provided additional articles on cancer and exhaust.  The Veteran does not have a diagnosis for a cancer.  The Board has allocated no weight to these articles.  

Finally, the Veteran stated that he believed that he has a new kind of asthma.  He submitted an article on work-related asthma that discussed the distinctions between work-related exacerbations of a preexisting asthma condition and asthma induced by workplace exposures.  The May 2017 reviewer determined that it was more likely than not (i.e., greater than a 50% chance) that the described exhaust/fume exposure acted as an irritant to exacerbate pre-existing asthma rather than a stimulus that provoked pathologically 'new' or 'different' asthma.  The reviewer found that the extended period of remission and absence of symptoms between childhood and occurrence of this event do not exclude pre-existing asthma since relapse in adulthood, even after a period of long-term remission, is common and well-described.  Based on well-established studies describing the clinical features and natural history of asthma, and the pre-existing occurrence of asthma in childhood, the reviewer concluded that the reported 'asthma attack' the Veteran experienced on June 7, 1978 during a tour of active military duty was more likely than not (i.e., greater than a 50% chance) an exacerbation of pre-existing disease.

The Board finds the May 2017 medical opinion, as a whole, highly probative, as the examiner had the benefit of reviewing the Veteran's entire claims file, which includes the Veteran's available STRs, post-service medical evidence, his medical history, and lay statements.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  In addition, the examiner's opinion relied on sufficient facts and provided rationale and sound reasoning for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, it is competent and the most probative evidence of record.  For these reasons, the Board concludes that the evidence weighs against the existence of a nexus between the Veteran's asthma and any injury or disease during his service.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds the evidence in favor of this case does not reach the level of equipoise.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Rather, a preponderance of the evidence is against the claim.  


ORDER

Entitlement to service connection for asthma is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


